Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Regarding Claims 1-3 Satake et al. (US 2010/0100274 A1) teaches a work machine including a hydraulic pump (21) that delivers a hydraulic operating fluid (Fig 2), an actuator (15) driven by the hydraulic operating fluid delivered from the hydraulic pump (21), a directional control valve (22) that controls flow of the hydraulic operating fluid supplied to the actuator (15), a pilot pump (31) of a fixed displacement type (Fig 2), a solenoid valve (25) that generates a pilot pressure to drive the directional control valve (22) with use of a delivery pressure of the pilot pump (31) as a source pressure (Fig 2), a shut-off valve (47) that interrupts a connection between the pilot pump (31) and the solenoid valve (25), a first sensor (50a,b) that senses an amount of operation of an operation lever (51, 52) (Par.0069). However, the prior art remains silent regarding the flowing limitations a second sensor that senses a state amount relating to operation of the solenoid valve, and a controller that controls the solenoid valve and the shut-off valve on a basis of sensing signals of the first sensor and the second sensor, wherein the controller is configured to determine whether or not an abnormality of the second sensor exists on a basis of the sensing signal of the second sensor, and when determining that the second sensor is abnormal, on a basis of the sensing signal of the first sensor, make an opening command to the shut-off valve if operation of the operation lever is sensed and make a closing command to the shut-off valve if a neutral state of the operation lever is sensed.
	Further, Tanishige et al. (US 2018/0266082 A1) teaches a second sensor (72a) that senses a state amount of the solenoid valve (61a) but remain silent on the rest of the above stated missing limitations. Similarly, Kondo (US 2017/0166253 A1), Kobayashi et al. (US 10, 920,394 B2) and Hijikata et al. (US 2018/0066416 A1) are all pertinent to applicant’s claimed invention but remain silent on the above missing limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIY TEKA/Primary Examiner, Art Unit 3745